Title: Thomas Boylston Adams to John Adams, 24 June 1796
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            The Hague 24 June 1796.
          
          Upon my file of unacknowledged letters, I find three from you, the last of which is of the 7th: April and came to hand on the 21st: instt. The other two are of the 19 September and 13 December of the past year; and were received at a time when the state of my health rendered both mental and bodily exertion almost impossible to me. From the beginning of the last winter until very late in the Spring this painful situation continued, and excepting an intermission of two or three weeks, which proved to be only a transition from one violent disorder to another, I was rendered incapable of paying attention to every sort of business. My public correspondence was dropped and the casual business incident to my station was necessarily postponed, so that when I began to recover my health and to examine the calls upon my immediate attention, they were found too multiplied even to admit a thought of answering my private correspondents.
          I had completed only a part of my labor, when the return of my Brother from England relieved me from my post. His dexterity in the dispatch of business has already made up my deficiency, and enables me to renew my private intercourse with my friends, from whom I fear so long negligence has too much estranged me.
          It is to you Sir, and my Mother that I owe an apology, not dictated by formality but inspired by the most lively regret, that my calamity should be increased by the reflection, that the cause of my inattention towards you might bear an interpretation very different from the reality. I trust however that parental indulgence, however it may have been put to the test, will be satisfied with the assurance that my apparent apostacy from filial love and attachment, did not arise from voluntary omission.
          Having paid this tribute to my feelings, with which my mind has labored for some time past, I shall only add a promise to repair by frequent communications in future the breach which so reproachingly stares me in the face.
          I have accounted to the Secretary of State for the interruption of my correspondence with his Department. I know not that the public service has suffered in consequence of it, but the interesting period in this Country’s affairs, which occurred during my illness, made

me anxious to transmit the earliest intelligence of events preparatory and subsequent to the change of Government which was effecting here. To that point I bent my efforts, and my two letters towards the last of february, were written with a hand nearly unnerved by the Rheumatism, and very soon after I was obliged to cease writing altogether. I was able nevertheless to assist at the ceremony of the dissolution of the States General and the organization of the National Assembly. It was a spectacle in which I must confess I took no small share of interest, and the manner in which it was conducted gave me a very favorable opinion of Dutch decorum. The enthusiastic fervor, which has been so remarkable, for producing movements of violence & tumult, in french popular assemblies, is not an appendage of the Batavian character, and though on this occasion, a little excentricity might have been excusable, the consecration of the National Assembly was conducted with a solemnity equal to that which prevails in a new England Meeting house at the ordination of a Minister. A few sallies of applause, which were indulged by the attendant spectators, were checked at once by an open appeal to order, which has never since been infringed.
          Your letter of April 7th: observes that you had read my dispatches as Chargé d’affaires, with much satisfaction. I appreciate this commendation, or as my Brother styles it, approval, at its true value, but without affectation I may be permitted to add a wish, that they had been more worthy of your perusal and of the Officer to whom they were addressed. If they have justified the opinion, which induced the Government to leave the charge of the affairs of the United States here, in my hands, during the absence of my brother, it is all that I can hope, and more than I had permitted myself to anticipate from them.
          Previous to my illness, I had written only two letters to the Treasury Department; the vessels on board of which they were sent were delayed, nearly three months after their intended departure, by accidents, which happened to them after having put to Sea, & which obliged their return into port. The arrival of one of them is however announced in the American papers, but I presume it must have been after the date of your letter.
          The affairs of that Department were in such a train at the date of my last letter, as not to demand very frequent communications. I should nevertheless have continued to write, if I had been able, but I hope what I did write, will exculpate me from the charge of absolute neglect.
          
          Vessels going from this Country to the United States are so frequently captured by the British, that letters meet unusual delay in reaching their destination, if they are not actually retained as lawful prize. The contraband information however, contained in mine, will be found comparatively small. The Island itself furnishes the largest supply of materials for the manufacture of that article; and if I mistake not, no small portion of it has been thence exported.
          Several of your last letters remind me, that the period of my absence, as originally fixed before my departure from America, is nearly expired. This circumstance has not escaped my attention, and an explanation of my future views would have been given you at an earlier day, had my resolution been finally taken upon the subject of my return: It is only since the return of my Brother from England, that I have come to a determination in this respect, and I shall communicate it to you with more confidence, as it has the sanction of his counsel and approbation.
          While my brother was yet in London, and waiting for permission to return to this place, it occurred to me, that the delay which those orders experienced in reaching him, could not be altogether attributable to accident; Mr: Pinckney had arrived at London in January, and his return of course left my Brother without a further object for his stay; but as he did not feel himself at liberty to depart thence unless specially authorised to that effect, it was not an unnatural conclusion at the expiration of three months suspense, that the intention of the Government with respect to him was not to direct his return to the Hague. Some other path might also have been marked out for the employment of his services, in which case another person would have probably been appointed to the station he held here. In the interval, I might have been continued as Chargé d’affaires, to be released upon the arrival of a new Minister.
          Under the impression that some such arrangement as this was in comtemplation, I wrote to my brother towards the last of April, and exposed to him fully the conduct, which I had resolved to pursue in case of its being realized. I could not but consider my appointment as Chargé d’affaires during his absence, as having been altogether fortuitous, and however flattering to myself the confidence, which conferred it upon me, I was persuaded that a proper regard to the public service would not suffer the Office of Minister to be long vacant; if however my brother had not returned, nor any person had been appointed in his stead, my resolution was already formed to ask my dismission as soon as possible, both upon motives of a

personal and private nature, as also upon a conviction, that I should thereby best acquit myself of a public responsibility, which I felt to be much above my powers.
          The necessity of making this request is now done away by my brother’s return, and it may be unnecessary to add, that should he again be removed, within the term which I purpose to remain in Europe, that circumstances will of course determine me to abridge it. As I embarked with him upon his mission here, I shall consider the event which terminates that, as an effectual discharge of every obligation to continue here, and my inclination will certainly not frustrate my intention to return home.
          It appears to be the design of my Brother to remain here one year longer, & then to adopt any course which he shall deem most expedient for his future pursuit. He thinks that this period may be profitably employed both by himself and me in our relative situations, and though the business of a Secretary is somewhat of a drudgery, it may not be altogether without its use. In this sentiment I concur, and having familiarized myself with its functions, it has become less irksome to me than it was at the commencement. The benefit of my Brother’s Society is not among the least to be derived from a continuance with him, and though in other respects there are very few inducements for residing here, I am willing to suspend my departure for some months longer, not however exceeding the space of another year.
          Professional pursuits have necessisarily undergone an interruption, since my absence, greater than I could have wished, and of course it will take some time to renew my acquaintance after my return, so as to resume a station at the Bar. My purpose of doing this, has encountered no obstacles to its execution from any prospects that have hitherto presented themselves to my mind in Europe; indeed it has rather been confirmed by a conviction, that the chance of an improvement of that condition is not to be looked for here. When nearly half of the people of this Country are looking towards ours as a contemplated refuge from the oppression under which they are groaning, and the term of whose continuance is not readily foreseen, it may be well imagined that a native American is not in a situation to form projects of advantageous intercourse with any people so well as his own Countrymen. I shall return with this impression, not a littled strengthened, from having seen Europe at this time.
          The critical period in American politics is not yet past, although

some of the means which our enemies, external & internal have employed to disturb our tranquility have proved hitherto unsuccessful. “A bloody and shameless democracy” is still at work among us, and its champions are wonderfully dextrous at expedient. I fear that their opponents in general have not sufficient foresight to contend successfully with them. It is some consolation to me that I have not been obliged to hear the roaring of the storm during its greatest violence; before my return I hope it will have in a degree subsided.
          I am with unalterable respect & attachment, Dear Sir, / your Son
          
            Thomas B Adams
          
        